Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 5/5/2022 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated on 3/3/2022.	
Claim Status
	Claims 1-13 are pending.
Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method of manufacturing a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). 
As the reasons for allowance stated in the previous Non-Final Office Action dated on 3/3/2022, the most relevant prior art references (US 2019/0035798 A1 to Hwang in combination of US 2019/0371807 A1 to Nishikawa, US 2019/0027450 A1 to Choi, US 2019/0378854 A1 to Lee and US 2018/0053686 A1 to Hyun) substantially teach some of limitations in claim 1, but not the limitations of “forming a slit passing through … the first etch stop pattern; and replacing … the first etch stop pattern, and the second etch stop pattern with conductive patterns through the slit”  recited in claim 1 Therefore, the claim 1 is allowed.
Regarding claims 2-10, they are allowed due to their dependencies of claim 1.
Regarding claim 11, similar to claim 1, the claim 11 includes allowed limitations of “replacing … the first etch stop pattern, and the second etch stop pattern with conductive patterns through the slit”. Therefore, the claim 11 is allowed.
Regarding claims 12-13, they are allowed due to their dependencies of claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARUN LU/Primary Examiner, Art Unit 2898